Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  This Office action is in response to the election filed July 6, 2021.  Claims 1-20 are pending; claims 1-9 and 18-20 have been withdrawn from consideration.  Applicant’s election of the invention of Group II (claims 10-17) without traverse is acknowledged.  The restriction is hereby made final.  The non-elected claims have been withdrawn from consideration.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the surface of plural keys lacks an antecedent basis.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alameh et al (2016/0357268/9,029,780)  hereinafter referred to as ‘780 in combination with Alameh et al (2016/0234365) hereinafter referred to as ‘365.  Citations will be made in the 2016/0357268 reference since paragraph numbers are easier to locate.  It is noted that the cited portions are exemplary and should not be considered on the only or a complete teaching of the claim limitations.  The rejections are based on the references as a whole. 
Regarding claim 10, Alameh ‘365 teaches the claimed plurality of IR LEDs are shown in Figure 1 and taught in paragraph 31; the claimed IR detector is shown as item 130; the sequential control of the illumination of the LEDs and the detection of the strength of signal at the sensor is shown at least in Figure 10.  While a control system is not explicitly stated, one of ordinary skill in the art prior to the effective filing date would be aware that a control means must be available to control the emitted signals and their reception to determine the detection of a person or object.  Alameh ‘365 only teaches on IR detector.  Alameh ‘365 teaches a similar system with a plurality of IR receivers to enhance the accuracy and range of detection.  It would have been obvious to 
Regarding claim 11, Alameh ‘268 teaches that signal strength is used to determine the location of the object in the sensing region.  It would have been obvious where there is more than one detector the signal from each detector is evaluated to determine the position of the object. Further, since some sensors are more accurate than others due to their location, it would have been obvious to give a sensor more weight or even zero weight to get the most accurate response.
Regarding claim 12, since the signal strength is determined by the object, the object will reflect light from some LEDs and block light from other LEDs.  Thus, the location of the object will be based on the blocking of the signals from a reduced reception of light.  In fact, the ‘268 reference teaches that where a signal is not received, the LED is removed from consideration.
Regarding claim 13, Figure 9 teaches the detection of light from reflection.  This figure also shows the activation of two sets of LEDs and the detection from those sets.  
Regarding claim 14, Alameh ‘268 teaches that the sensor is near a microphone on the perimeter of a phone.  It would have been obvious that a phone is a planar region (display/touch screen) and the microphone is at a periphery of the planar region.
Regarding claim 15, Alameh teaches a processor.  It would have been obvious to use a processor since the steps recited are typically performed via software on a computing device.
Regarding claim 16, Alameh ‘268 teaches a cell phone which includes a display, a processor and a position sensing system within the touch screen display.  In such devices, the system displays a graphical user interface in response to touch from the position sensing system.  Alameh ‘268 teaches a plurality of LEDs about the position sensing region that are sequentially illuminated.  An IR detector is also located about the position sensing system.  The system 
Regarding claim 17, the system in Alameh ‘268 includes a graphical user interface on a display screen in response to motion of the user’s fingers over the display.  The display may show a keyboard.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Feild can be reached on 5712724090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



August 12, 2021